DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21‐40 are pending.
Claims 1‐20 are canceled.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,798,524 (Application No. 16/169,018) in view of Gogic (US20070173273) and Brazell et al (US2006/0212346). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 21 and 35 of the instant application are anticipated by the claimed limitations in claim 1 of U.S. Patent No. US10,798,524 in view of Gogic and Brazell (see the 103 rejection to claims 21 and 35 below).


US10,798,524, claim(s) 1
21
1
35
1




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 21 and 35 recite limitation “the one or more members”. There is insufficient antecedent basis for this limitation in the claims. The claims also recite unclear phrase “establish rules of interaction among the one or more members of that the virtual group”.

Claims 26 and 40 recite limitations “the one or more members” and “the first message”. There is insufficient antecedent basis for these limitations in the claims.

Claim 33 recites limitations “the first message” and “the message”. There is insufficient antecedent basis for these limitations in the claim.  

Claim(s) 22-25, 27-32, 34 and 36-39 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 21, 23-32, 34-35 and 37‐40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogic (US20070173273) in view of Brazell et al (US2006/0212346).

Regarding claims 21 and 35,  Gogic teaches a virtual group management apparatus comprising:
(Gogic, Fig. 2; communication devices (CD) 202-206 as well as dispatcher 226 and  communication manager (CM) 218 may be grouped together via a communication network => virtual group)
at least one processor;
one or more non-transitory memories comprising computer-executable program code instructions stored therein, the computer-executable program code instructions, when executed by the at least one processor, cause the virtual group management apparatus to:
	establish a virtual group, the virtual group having at least an enhanced level and a non-enhanced level, wherein the enhanced level provides functionality that is unavailable at the non-enhanced level;

(Gogic, Fig. 4; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057], dispatcher 400, CM 404, and CD1, CD2, CDx that monitor the common channel may be considered forming a virtual group, “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; note that not all CDs are located “in the area of interest” and monitor the broadcast channel since the broadcast channel may be only available in certain areas/locations in one scenario; when CD1 and CD2 are within a location meeting the particular location requirement defined by the dispatcher 200, they may form a location based ad-hoc group to share emergency information => enhanced level, other CDx that is not within the required location will not have privilege to join the ad-hoc group => non-enhanced level; [0058-0062]; “groups may not be pre-defined, but they can be formed in an ad-hoc fashion, typically by a user who invites other users to the ad-hoc group one at a time”, [0034])
wherein the establishment of the rules of interaction comprises computer-executable program code instructions, when executed by the at least one processor, cause the virtual group management apparatus to:

(Gogic, Fig. 4; dispatcher 400 (“first member”) via 404/408 to set an emergency flag in the common channel that all CDs are monitoring (virtual group) => send a message to all CDs (410, including “second member”); the message content is “emergency flag = T”, [0059-0060])
	broadcast a second message from a \\commercial\\ member to a second member of the one or more members and each of one or more other members;
(Gogic, Fig. 4; dispatcher 400 via 404/408 broadcasts a group invite 418 to all CDs to form an emergency ad-hoc group if they meet the location criteria; note that the claimed limitation may include one scenario:  “a \\commercial\\ member” = “a first member”, i.e., dispatcher 400; while Gogic focuses on an emergency event for forming an ad-hoc group; the techniques of setting up a location based ad-hoc group may be for other events, “FIG. 4 illustrates the formation of an ad-hoc group in response to an emergency notification, wherein the group is formed on the basis of proximity to a designated location. A dispatcher 400 identifies the occurrence or presence of an event or condition wherein communications between proximately located users could be beneficial”, [0057])
	award the enhanced level to the second member upon completion of one or more activities by the second member; and
(Gogic, Fig. 4; CD1 and CD2 join the ad-hoc group after calculating their locations that meet the location criteria, [0062])
does not expressly disclose but Brazell teaches:
a commercial member;
(Brazell, Fig. 2; “For example, if the schedule indicates that a banana advertisement is to be broadcast on all carts at 2 pm, the advertising vehicle 230 may utilize a wireless data connection to transmit the advertisement to all carts within range such that a mounted cart display screen properly displays and/or plays the advertisements”, [0034]; the location based broadcast message in the system of Gogic may be a location based commercial advertisement message of Brazell)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Brazell into the system or method of Gogic in order to enable forming a location based ad-hoc group for location specific advertisement. The combination of Gogic and Brazell also teaches other enhanced capabilities.
	The combination of Gogic and Brazell further teaches:
	subsequent to the awarding of the enhanced level to the second member, transmit one or more additional second messages from the commercial member to each of the one or more other members, and block a broadcast of the additional second messages to the second member.
(Gogic, Fig. 4; obviously it is expected that the group invite broadcast or multicast message 418 ([0008]) will repeated as long as the event lasts (e.g., an emergency event or a sales event will always last for a period of time (“Upon termination of the ad-hoc communication session, the group formed in this fashion is disbanded”, [0034]); in other words, as long as, e.g., CD2 in Fig. 4 is still within the required location, CD2 will 

Regarding claims 23 and 37, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the establishment of the rules of interaction further comprises computer-executable program code instructions, when executed by the at least one processor, cause the virtual group management apparatus to:
	remove previous content sent to the second member.
(Gogic, Fig. 4; obviously when a CD such as CD2 moves from a first location with a first emergency ad-hoc group invite to a second location with second different emergency ad-hoc group invite, the information regarding the first emergency will not show up in the second emergency ad-hoc group invite because it is irrelevant and the message 418 is location specific)

Regarding claims 24 and 38, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the one or more non-transitory memories and the computer-executable program code instructions, when executed by the at least one processor, are further configured to cause the virtual group management apparatus to:

(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; , “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; note that not all CDs are located “in the area of interest” and monitor the broadcast channel since the broadcast channel may be only available in certain areas/locations in one scenario)

Regarding claims 25 and 39, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the establishment of the rules of interaction further comprises computer-executable program code instructions, when executed by the at least one processor, cause the virtual group management apparatus to:
direct one or more messages, from the second member, to some or all of the one or more other members.
(Gogic, Fig. 4; “Similarly, FIG. 4 also illustrates CD2 414 as qualifying to join the group and accordingly accepting 444 the invitation which is relayed back to dispatcher 400 through CM 404”, [0062]; CM 404 may be one member of a virtual group, see comments on claim 21) 

Regarding claims 26 and 40, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the establishment of the rules of interaction further comprises computer-executable program code instructions, when executed by the at least one processor, cause the virtual group management apparatus to:
create a unidirectional relationship between the first member of the one or more members and the second member;
transmit the first message to each of one or more other members of the virtual group, each having an associated unidirectional relationship with the second member; and
facilitate, according to the rules of interaction, transmission of the first message from the first member to the second member of the virtual group.
(Gogic, see comments on claim 21; Fig. 4; 1st message content is “emergency flag = T” on the common channel regardless whether or not the connected CDs monitor the common channel => “unidirectional relationship”)

Regarding claim 27, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21,

	establish termination criteria, the termination criteria configured to determine when the virtual group will terminate, and
wherein the one or more non-transitory memories and the computer-executable program code instructions, when executed by the at least one processor, are further configured to cause the virtual group management apparatus to:
	terminate the virtual group upon determination that the termination criteria is met.
(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; in other words, when all CDs in a virtual group are no longer located “in the area of interest”, the virtual group will be terminated in effect)

Regarding claim 28, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the establishment of the rules of interaction further 
enable the first member and the second member to create a bidirectional mutually agreed-upon relationship that transcends a duration of the virtual group, allowing access to information and capabilities that are not granted to other members of the virtual group.
(Gogic, see comments on claim 21; Fig. 4; location based group invite 418 and accept invitation 444 from CD2 facilitate a mutual agreement to join an ad-hoc group; other CDs which do not meet the location criteria, e.g., CDx, would not be able to join the ad-hoc group)

Regarding claim 29, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 24, wherein the one or more non-transitory memories and the computer-executable program code instructions, when executed by the at least one processor, are further configured to cause the virtual group management apparatus to:
allow a non-member user to join the virtual group, the non-member user meeting the admission criteria.
(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored in the area of interest”, [0057]; any CDs not from an area of interest (=> non-member of a virtual group) may become a member of the virtual group when they move into the area of interest)

Regarding claim 30, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 24, wherein the one or more non-transitory memories and the computer-executable program code instructions, when executed by the at least one processor, are further configured to cause the virtual group management apparatus to:
invite a non-member user physically present within a geographical boundary to join the virtual group.
(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; any CDs not from an area of interest (=> non-member of a virtual group) may become a member of the virtual group when they move into the area of interest; presence of a broadcast channel in an area is an “invite” to the CDs in the area to form or to be part of a virtual group)

Regarding claim 31, the combination of Gogic and Brazell teaches its/their respective base claim(s).

(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; in other words, when all CDs in a virtual group are no longer located “in the area of interest”, the virtual group will be terminated in effect)

Regarding claim 32, the combination of Gogic and Brazell teaches its/their respective base claim(s).
The combination further teaches the virtual group management apparatus according to Claim 21, wherein the content is one or more of a text, an image, or a video.
(Gogic, Fig. 4; dispatcher 400 (“first member”) via 404/408 to set an emergency flag in the common channel that all CDs are monitoring (virtual group) => send a message to all CDs (410, including “second member”); the message content is “emergency flag = T”, [0059-0060])

Regarding claim 34, the combination of Gogic and Brazell teaches its/their respective base claim(s).

terminate the virtual group upon determination that the specified amount of time since the member activity.
(Gogic, see comments on claim 21; Fig. 4; virtual group may comprise CD1, CD2,…CDx that are monitoring the common broadcast channels; “Dispatcher 400 requests 402 the setting of an emergency flag in a commonly monitored channel ("common channel") such as a paging or broadcast channel that is regularly monitored by CDs located in the area of interest”, [0057]; in other words, an area may only be “the area of interest” for a period of time; e.g., an area may be only in the state of emergency or special sales promotion for a period of time; when the emergency alert is lifted or the sales promotion is expired, the area is no longer the “area of interest”; so a broadcast channel may no longer be available for any CDs to monitor after a period of time; in this case,  the “virtual group” is terminated in effect after this period of time)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/20/2022